In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-19-00109-CV
                               ________________________


                           IN RE TY DAVIS REECE, RELATOR



                                     Original Proceeding
                  Arising From Proceedings Before the 100th District Court
                                     Hall County, Texas
                 Trial Court No. 3597; Honorable Stuart M. Messer, Presiding


                                        April 9, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       By this original proceeding, Relator, Ty Davis Reece, an inmate proceeding pro

se, seeks a writ of mandamus to compel the Hall County District Clerk to transmit a copy

of his application for a writ of habeas corpus to the Texas Court of Criminal Appeals

pursuant to article 11.07, section 3 of the Texas Code of Criminal Procedure. We dismiss

this proceeding for want of jurisdiction.
      This court has the authority to issue writs of mandamus against a judge of a district

or county court in our district and all writs necessary to enforce our jurisdiction. TEX.

GOV'T CODE ANN. § 22.221(b) (West Supp. 2018). In order for a district clerk to fall within

our jurisdictional reach, it must be established that the issuance of the writ of mandamus

is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691, 692-93 (Tex.

App.—San Antonio 1998, orig. proceeding). Relator does not have an appeal pending in

this court nor has he demonstrated that the exercise of our mandamus authority against

the Hall County District Clerk is necessary to enforce our jurisdiction. Consequently, we

have no authority to issue a writ of mandamus against the Hall County District Clerk.


      Relator’s petition for writ of mandamus is dismissed for want of jurisdiction.




                                                        Per Curiam




                                            2